Citation Nr: 0431714	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-23 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for an autoimmune disorder 
with chronic obstructive pulmonary disease and multiple joint 
swelling, currently evaluated as  percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from May 1981 to 
September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's claim for 
a rating higher than 60 percent for an autoimmune disorder 
with chronic obstructive pulmonary disease (COPD) and 
multiple joint swelling.  

The veteran testified at a Travel Board hearing held before 
the undersigned at the RO in April 2001 in connection with 
his appeal.  A transcript of the hearing is of record.  

In June 2001 the Board remanded the appeal to the RO for 
additional procedural and evidentiary development, including 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), procurement of records from the Social Security 
Administration and the scheduling of a VA examination.  By 
the same decision, the Board held that a previously-denied 
claim for service connection for post-traumatic stress 
disorder had not been reopened by submission of new and 
material evidence.  

After completion of actions taken pursuant to the remand of 
the appeal as to the autoimmune disorder, the RO continued 
its prior denial of an increased rating and returned the case 
to the Board for further appellate review.  

While the case was in remand status at the RO, the veteran 
again requested that his previously-denied claim for PTSD be 
reopened.  The claim was denied by a rating decision of April 
2 003.  Although the issue of whether the claim for service 
connection for post-traumatic stress disorder had been 
reopened by submission of new and material evidence was 
addressed in the May 2004 supplemental statement of the case, 
the issue is not properly in appellate status before the 
Board since neither a notice of disagreement nor a timely 
substantive appeal regarding the matter has been received.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.300, 20.301, 
20.302 (2003).  


FINDINGS OF FACT

1.  

2.  


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for an 
autoimmune disorder with chronic obstructive pulmonary 
disease and multiple joint swelling are not met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§  (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claim was received before 
November 9, 2000, the effective date of the new law, it 
appears that the VCAA is applicable since the claim has not 
been finally adjudicated.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the December 1999 rating decision, the 
September 2000 Statement of the Case and the April 2003 and 
May 2004 Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain why 
the RO denied the claim.  The April 2003 Supplemental 
Statement of the case set forth the text of the VCAA 
regulations.  

In addition, in July 2001 and November 2003 the RO sent 
letters to the veteran that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised him that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  

The letters explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letters served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made after 
November 9, 2000, the date the VCAA was enacted.  Since the 
VCAA notification letters were sent to the veteran after the 
AOJ adjudication that led to this appeal, their timing does 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In the present case, the requisite notifications were 
provided before the final transfer and certification of the 
case to the Board following the June 2001 remand.  The 
veteran was given ample time in which to respond.  The case 
was further reviewed by both the RO and the Board and another 
supplemental statement of the case was issued after each of 
the supplemental statements of the case.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to the veteran.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letters do 
not contain the "fourth element," the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied and that any error in not providing a timely notice 
to the appellant covering all content requirements is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. 
§ 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  Social Security Administration records have 
been obtained.  Several VA examinations have been conducted 
in connection with the veteran's claim for an increased 
rating, and the veteran had an opinions to present testimony 
at a the Board hearing.  The record does not identify any 
additional Government or private records which have not been 
obtained or for which reasonable procurements efforts have 
not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The veteran's service-connected autoimmune disorder with 
chronic obstructive pulmonary disease and multiple joint 
swelling is rated under Diagnostic Code 6350, the code for 
systemic lupus erythematosus (disseminated).  Under Code 
6350, the disorder may be evaluated either by combining the 
evaluations for "residuals under the appropriate system," 
or by the criteria found in Code 6350, whichever results in 
the higher evaluation.  

A 60 percent rating is assigned for exacerbations lasting a 
week or more, 2 or 3 times per year.  A 100 percent rating is 
assigned for acute manifestations with frequent 
exacerbations, producing severe impairment of health.  38 
C.F.R. § 4.88b, Code 6350 (2003).  

Interstitial lung disease is rated under Codes 6825 through 
6833 of the VA rating schedule in accordance with the General 
Rating Formula for Interstitial Lung Disease.  Under this 
formula, a 100 percent rating is assigned for Forced Vital 
Capacity (FVC) measured at less than 50 percent of that 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation; or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.  A 60 
percent rating shall be assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15-20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  38 
C.F.R. 4.97, Codes 6825 to 6833 (2003).  

A 60 percent rating is provided for pulmonary emphysema or 
chronic obstructive pulmonary disease if the following 
findings are demonstrated: a FEV-1 of 40 to 55 percent 
predicted, or; a FEV-1/FVC ratio of 40 to 55 percent, or; a 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  The maximum 100 percent rating is warranted if the 
following findings are demonstrated: an FEV-1 of less than 40 
percent of predicted value or; a FEV-1/FVC ratio of less than 
40 percent, or; a DLCO (SB) of less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; if outpatient oxygen therapy 
is required.  38 C.F.R. § 4.97, Codes 6603, 6604 (2003).  

Mycotic lung disease is rated under Codes 6834 through 6839 
of the VA rating schedule in accordance with the General 
Rating Formula for Mycotic Lung Disease.  A 100 percent 
rating is assigned for chronic pulmonary mycosis with 
persistent fever, weight loss, night sweats, or massive 
hemoptysis.  A 50 percent rating is provided for chronic 
pulmonary mycosis requiring suppressive therapy with no more 
than minimal symptoms such as occasional minor hemoptysis or 
productive cough.  38 C.F.R. § 4.97, Codes 6834 6839 (2003).  

Restrictive lung disease is rated under Codes 6840 through 
6845 of the VA rating schedule in accordance with the General 
Rating Formula for Restrictive Lung Disease.  A 100 percent 
rating is provided as follows: FEV-1 less than 40 percent for 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy is rated as 100 percent disabling.  A 60 percent 
rating is provided for: FEV-1 of 40 to 55-percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or DLCO (SB) of 40 to 55 
percent predicted, or maximum oxygen consumption of 15 or 20 
ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Codes 6840-6845 (2003).  

Rheumatoid arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating warrants a 100 percent disability 
rating; with less symptomatology than the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods a 60 percent evaluation is 
assigned; with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring three or 
more times a year a 40 percent evaluation is assigned; and 
one or two exacerbations a year in a well-established 
diagnosis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Code 5002 (2003).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Factual Background

In August 1998 the RO granted service connection for 
autoimmune disorder with chronic obstructive pulmonary 
disease and multiple joint swelling and assigned an initial 
disability rating of 60 percent from September 1997.  

The veteran filed a claim for an increased rating in February 
1999.  A VA examination was scheduled in July 1999 in 
connection with the claim.  The veteran did not appear for 
the examination.  

At his Travel Board hearing, the veteran testified that he 
had a "breathing machine" that he used two or three times 
per day.  He did not have portable oxygen but had a nebulizer 
and hand pumps.  He complained of inability to catch his 
breath.  He testified that his knees swelled up two to three 
times per month and that his hands and fingers swelled up 
three to four times per month.  

The veteran was seen at Phenix Healthcare Services in June 
2001 for symptoms that included shortness of breath.  The 
handwritten diagnosis is illegible.  

The veteran underwent a VA examination in December 2002 
pursuant to the Board remand.  In reviewing the history of 
the autoimmune disorder with chronic obstructive pulmonary 
disease and multiple joint swelling, the examiner noted that 
during service the veteran had been evaluated for symptoms of 
shortness of breath, midsternal chest pain, cough and sputum 
production, and pleural effusion.  He was given a diagnosis 
of autoimmune disorder with pleural effusion.  His 
medications included Prednisone.  After a recurrence of 
symptoms it was believed that the symptoms were not entirely 
compatible with lupus.  It was reported that a 1998 VA biopsy 
of a lung nodule had shown organizing pneumonia.  A right 
upper lobe resection was performed.  

The veteran complained that he experienced shortness of 
breath with wheezes that limited his walking to a half a 
mile.  He was able to climb two flights of stairs.  He used a 
nebulizer twice a day and a regulated dose inhaler 6 times a 
day.  He reported episodes of multiple joint pain, redness 
and swelling, the last of which had lasted two months.  On 
review of systems the veteran reported a chronic cough with 
yellow sputum and sinus drainage.  He stated that he slept 
with four pillows to prevent choking and regurgitation.  The 
examiner noted that Prednisone had been stopped for reasons 
he could not determine.  

On examination, tachycardia was noted.  There was no use of 
the accessory muscles of respiratory.  Oxygen saturation was 
97 percent on room air at rest.  There was no cyanosis, 
clubbing or edema of the extremities.  There was tenderness 
and mild swelling of all joints of the hands.  The wrists 
were mildly tender with no swelling.  There was no tenderness 
or swelling of the elbows, shoulders or ankles.  The examiner 
noted that an ANA in June 2002 had been markedly elevated at 
1:2650.  On pulmonary function testing, FVC was 82 percent of 
predicted.  FEV-1 was 60 percent.  FEV-1/FVC was 59 percent.  
DLCO was 97 percent.  The results were interpreted to show a 
moderate obstructive lung defect.  Diffusion capacity was 
within normal limits.  The examiner expressed the opinion 
that the current symptoms may represent an exacerbation of 
the autoimmune disorder and that the veteran was 
"significantly restricted" by the symptomatology.  

Copies of medical records on file with the Social Security 
Administration were received pursuant to the Board remand.  
The records related to the disability at issue consist 
primarily of VA medical records, other copies of which are on 
file.  

VA outpatient treatment records dated throughout the period 
of the claim are of record.  


Analysis

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2003), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, the law does not give past medical reports 
precedence over current findings, and it is the present level 
of disability that is of primary concern.  Fenderson v. West, 
12 Vet. App Vet. App. 119 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  












Accordingly, the Board finds that a preponderance of the 
evidence of record in this case is against a finding that a 
rating higher than 60 percent is warranted for an autoimmune 
disorder with chronic obstructive pulmonary disease and 
multiple joint swelling.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); see also 
38 C.F.R. § 3.102 (2002); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  


ORDER

The appeal for an increased rating for an autoimmune disorder 
with chronic obstructive pulmonary disease and multiple joint 
swelling is denied.  



	                        
____________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



